PER CURIAM.
The only point raised herein which we find to have merit is appellant’s second point. Regardless of the available insurance coverage, an accident victim is not entitled to be compensated twice for his damage award. See Government Employees Insurance Company v. Brewton, 538 So.2d 1375 (Fla. 4th DCA 1989). Accordingly, we affirm in all other respects but remand, pursuant to Hamm v. City of Milton, 358 So.2d 121 (Fla. 1st DCA 1978), for an evidentiary hearing on the amount of collateral source benefits previously paid to appellees and for entry of an amended final judgment which reflects the set-off as determined by said hearing.
LETTS and GLICKSTEIN, JJ., and SNYDER, ARTHUR I., Associate Judge, concur.